Exhibit 10.13

 

April 1, 2005

 

VIA HAND DELIVERY

 

[Name of Executive Officer]

[Address]

[City, State, Zip Code]

 

Dear [Executive Officer of OMNOVA Solutions Inc.]:

 

As you know, OMNOVA has faced unprecedented challenges in its markets and
economic conditions over the past several years. As we make all efforts to turn
around performance in 2005, your continuing commitment and undivided attention
to management of the Company is more essential than ever.

 

Recognizing these needs, the Compensation and Corporate Governance Committee of
the OMNOVA Solutions’ Board of Directors has authorized a retention payment to
you in the amount of $                          [amount equal to 15% of
Executive Officer’s base salary] (the “Retention Payment”), subject to the
conditions set forth in this letter agreement, to assure your continued
employment and dedication to the Company.

 

The Retention Payment is payable immediately upon your acceptance of this letter
agreement, and will be subject to normal tax withholding. Should you voluntarily
retire or resign your employment with the Company, regardless of the reason
therefore, on or before April 1, 2006, you will be required to repay the Company
the full amount of the Retention Payment (net of taxes withheld). Moreover,
should your employment with the Company be terminated “for cause” on or before
April 1, 2006, you will be required to repay the Company the full amount of the
Retention Payment (net of taxes withheld). For purposes of this letter
agreement, “cause” shall have the meaning set forth in Exhibit 1 attached to
this letter agreement.

 

Nothing herein shall constitute a commitment for employment for any specified
duration or be deemed to limit OMNOVA’s right or power to terminate your
employment at any time for any reason, or no reason at all. This letter
agreement reflects the entire agreement between the parties with respect to the
Retention Payment.

 

In order to be eligible for the Retention Payment, please indicate your
acceptance of the terms and conditions of this Letter Agreement by signing below
and returning this Letter Agreement to Greg Troy within ten (10) business days
of the date of this Letter Agreement.

 

Sincerely,

 

Kevin M. McMullen

 

Accepted and Agreed this      day of April, 2005:

 

   [Executive Officer]



--------------------------------------------------------------------------------

Exhibit 1

 

“Cause” means that you shall have committed:

 

(i) a criminal violation involving fraud, embezzlement or theft in connection
with your duties or in the course of your employment with the Company or any
subsidiary;

 

(ii) intentional wrongful damage to property of the Company or any subsidiary;

 

(iii) intentional wrongful disclosure of secret processes or confidential
information of the Company or any subsidiary; or

 

(iv) intentional wrongful engagement in any Competitive Activity (as defined
below);

 

and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on your part
shall be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done or omitted to be done
by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for “Cause” hereunder unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the Board then in office
at a meeting of the Board called and held for such purpose, after reasonable
notice to you and an opportunity for you, together with your counsel (if you
choose to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, you had committed an act
constituting “Cause” as herein defined and specifying the particulars thereof in
detail. Nothing herein will limit your right or your beneficiaries to contest
the validity or propriety of any such determination.

 

“Competitive Activity” means your participation, without the written consent of
an officer of the Company, in the management of any business enterprise if such
enterprise engages in substantial and direct competition with the Company and
such enterprise’s sales of any product or service competitive with any product
or service of the Company amounted to 25% of such enterprise’s net sales for its
most recently completed fiscal year and if the Company’s net sales of said
product or service amounted to 25% of the Company’s net sales for its most
recently completed fiscal year. “Competitive Activity” will not include (i) the
mere ownership of securities in any such enterprise and the exercise of rights
appurtenant thereto or (ii) participation in the management of any such
enterprise other than in connection with the competitive operations of such
enterprise.